Mr. Chief Justice Alvey
delivered the opinion of the Court:
This court fully concurs with the court below in the decree made by it. It is very true the testator had full power and authority over the fund during his life, and could have changed the beneficiary at any time before his death. But he did not manifest any such intention in the mode and as directed by the by-laws of the association. His wife died in March, 1871, more than twenty years before he died, and during all the intervening time to the date of his will in 1891 and his death in 1893, there is no intimation to the association that he desired to name a beneficiary in the place of his deceased wife, or that he desired to change the des*206tination of the fund from the destination of it as provided in the by-law of the association, in default of specific nomination of a beneficiary as therein provided. From the death of the wife the policy remained as if no beneficiary had been named by the member, and his failure to elect to whom the fund should be paid left it to be disposed of as provided by the by-law, namely, to the children of the deceased member. This must be supposed to have been understood by the deceased as the declared disposition of the fund; and he is to be taken as having contracted with reference to the provisions of the constitution and by-laws of the association, and which, in legal contemplation, entered into and become a part of the contract of insurance. If he had intended to change the disposition of the fund from the manner of disposition as provided in the by-law, it would be reasonable to suppose that he would have adopted some clear and explicit manner of accomplishing his purpose, especially in view of the known and plain requirement of the by-law of the association in this respect.
It is urged, however, that the testator by the general devise in his will to Moss in trust, and the residuary bequest therein to his daughter, Mrs. Johnson, effectually nomi-' nated and appointed his daughter, Mrs. Johnson, as beneficiary in the place made vacant by the death of his wife, and, consequently, Mrs. Johnson is entitled as such beneficiary to take the entire fund to the exclusion of her brother. But, to say nothing of this very questionable mode of designating the beneficiary, in view of the special mode prescribed by the by-laws of the association, we are clearly of the opinion that there is nothing in any provision of the will that will warrant the construction contended for. Such construction could only be maintained by implication, and, at most, it would be but mere conjecture, and that upon no principle is justified. There is nothing in the case that points decisively to the fact, or even with piobability, that the testator intended by his will to make the daughter the exclusive beneficiary of his policy in the association. *207And in view of all the facts in the case, we do not see that any other conclusion than that reached by the court below can be fairly maintained. It follows therefore that the decree appealed from must be affirmed, with cost; and it is so ordered.

Decree affirmed.